
	
		II
		111th CONGRESS
		1st Session
		S. 716
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2009
			Ms. Stabenow (for
			 herself and Mr. Levin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  preserve care for ventilator-dependent patients.
	
	
		1.Preserving care for
			 ventilator-dependent patients
			(a)In
			 generalSection 1886(d)(5)(F)(vi) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(F)(vi)) is amended, in the flush matter following subclause
			 (II), by adding at the end the following: “In the case of a hospital which
			 provides acute care services to ventilator-dependent patients who are entitled
			 to benefits under part A and are eligible for medical assistance under a State
			 plan approved under title XIX, the Secretary shall not exclude from the
			 numerator in subclause (II) for such period any patient days of such
			 ventilator-dependent patients unless such patient days are included in the
			 numerator in subclause (I).”
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in and effective upon the enactment of the Medicare, Medicaid, and
			 SCHIP Benefits Improvement and Protection Act of 2000 (as enacted into law by
			 section 1(a)(6) of Public Law 106–554).
			
